Case 3:09-cv-02083-RNC Document 116 Filed 03/22/19 Page 1 of 1

Fried, Frank, Harris, Shriver & Jacnbson LLP FRIED FRANK

One Ne\/v York P|aza

NeW Yotk, New York10004~1980
Te|: +1.212.859.8000

Fa><: +1.212,859.4000
WWW.triedtrank.com

Direct Line: +1.212.859.8026
Email: William.mcguinness@friedfranl<.com

March 22, 2019

VIA ECF

The Honorable Robert N. Chatigny
United States Courthouse

450 l\/lain Street - Room 228
Hartford, Connecticut 06103

Re: Slzeet Metal Workers Local 32 Pension Fund v. Terex Corp et al.,
Case No. 3:09-cv-02083-RNC

Dear Judge Chatigny,

We represent TereX Corporation and Thomas J. Riordan, the remaining defendants in the
above-captioned action. Further to our letter to Your Honor of February 13, 2019, We Write
jointly With Lead Counsel for the Plaintiffs to advise the Court that the parties have drafted
preliminary settlement papers for the Court’S review and preliminary approval of the proposed
settlement and notice process, but are in need of a few additional days to complete
documentation and execution of their agreement The parties respectfully request that the Court
provide them until Wednesday, March 27, 2019 to tile those papers With the Court.

Respectfully submitted,

WMMWWMQ/

William G. l\/IcGuinness (ct08598)

cc: All Counsel of Record (by ECF)

18490768
New York - Washington DC - tendon ‘ Frankturt
titled Frant<. Hatris. S'nriver & Jacnbson LLP is a Defawate Limited L£abiitt\/ Partnetshlp

 

